DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 72-93 are pending. 
Claims 1-71 were canceled by a preliminary amendment filed on 11/30/2020.
Claims 72-93 are newly added by a preliminary amendment filed on 11/30/2020.
Claims 72-93 have been examined.
Claims 72-93 are allowed.
Priority
Priority to CON 16/706142 filed on 12/06/2019, which claims priority to CON 16/281907 filed on 02/21/2019, which claims priority to CON PCT/US2018/022540 filed on 03/15/2018, which claims priority to application 62/471561 filed on 03/15/2017 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/30/2020 and 03/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings filed on 09/22/2020 are accepted. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 91. Delete “72,” in line 1. Insert “90,” in line 1 after “claim” and before “wherein”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art is free of any teaching or suggestion of topically applying nanoparticle taxanes in a hydrophobic carrier wherein the nanoparticles penetrate the dermal or epidermal layer of the skin. The prior art teaches that this penetration is necessary for effective use of taxanes. Prior art teachings use formulations that have an aqueous phase, modify the taxane with a conjugate, or modify the taxane by encapsulating the compound. Applicant has found that using some amount of volatile silicone fluid such as cylcomethicone less than 25% in a hydrophobic carrier permits nanoparticle taxanes to penetrate the dermal or epidermal layer of the skin. Therefore, claims 72-93 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617